Citation Nr: 0608628	
Decision Date: 03/24/06    Archive Date: 04/04/06

DOCKET NO.  97-28 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disorder.

2.  Entitlement to service connection for a thoracic spine 
disorder.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel




INTRODUCTION

The veteran served on active duty from January 1961 to 
December 1964.

These matters come to the Board of Veterans' Appeals (Board) 
from a June 1997 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), in which the RO 
denied the benefits sought on appeal.  The veteran perfected 
an appeal of that decision.

The veteran's appeal was previously before the Board in 
August 2004, at which time the Board denied the appeal.  The 
veteran appealed that decision to the United States Court of 
Appeals for Veterans Claims (Court).  As the result of a 
joint motion for remand, in a July 2005 order the Court 
vacated the August 2004 decision and remanded the appeal for 
re-adjudication.


FINDINGS OF FACT

1.  The evidence does not show that the veteran has a current 
cervical spine disorder.

2.  The medical evidence shows that the thoracic spine 
disorder, which has been diagnosed as a congenital 
hemivertebra with kyphosis, status post spinal fusion from 
T10-T12, is a developmental defect not related to an in-
service disease or injury.


CONCLUSION OF LAW

Cervical and thoracic spine disorders were not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION
Service Connection

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of the in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See 
38 U.S.C.A. §§ 1110, 1131 (West 2002); Hickson v. West, 12 
Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303 (2005).  
Congenital or developmental defects are not diseases or 
injuries within the meaning of the applicable statutes.  
38 C.F.R. § 3.303(c) (2005).

The veteran contends that he has current disabilities of the 
cervical and thoracic spine that are related to treatment 
that he received while in service.  As a lay person he is 
not, however, competent to provide evidence regarding the 
existence or etiology of a medical disorder.  For that reason 
his statements are not probative of whether such disabilities 
exist, or whether they are related to military service.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Regarding the cervical spine disability, the medical evidence 
indicates that following a motor vehicle accident in November 
1984 the veteran complained of neck pain, which was 
attributed to a cervical strain.  The medical evidence does 
not indicate that those symptoms represented a chronic 
disability.  Although he continued to receive treatment for a 
thoracic spine disability following the initial assessment in 
November 1984, the subsequent records do not reflect any 
complaints or clinical findings regarding a cervical spine 
disability, and the veteran has not described any symptoms of 
a cervical spine disability.  The service medical records are 
silent for any reference to any problems with the cervical 
spine.  The Board finds, therefore, that the claim for 
service connection for a cervical spine disability is not 
supported by medical evidence of a current diagnosis of 
disability.  For that reason the criteria for a grant of 
service connection are not met.  Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).

Regarding the thoracic spine disability, the evidence shows 
that the veteran underwent surgery in June 1985 for a 
congenital hemivertebra at T11 with spinal canal impingement 
and kyphosis.  At that time a spinal fusion from T10-T12 was 
performed.  His claim for service connection for a disorder 
of the thoracic spine is, therefore, supported by a current 
medical diagnosis of disability.  The evidence does not show, 
however, that the currently diagnosed thoracic spine 
disability is related to an in-service disease or injury, in 
that it is a congenital or developmental abnormality 
unrelated to military service.  Hickson, 12 Vet. App. at 253.

The service medical records show that when examined on 
entering service in August 1960, examination of the spine 
revealed dorsal kyphosis.  The existence of the thoracic 
spine disability was, therefore, noted when the veteran 
entered service.  The service medical records indicate that 
he complained of pain in the area of the sacrum in July 1964 
after falling and injuring that area, which was assessed as 
coccygodynia, and low back pain from the same injury one 
month later.  The records are, however, silent for any 
complaints or clinical findings related to the thoracic 
spine.  When examined on separation from service in December 
1964, the spine was found to be normal.

The veteran claims to have been hospitalized for a month in 
1963 while at Camp Pendleton for the treatment of his 
thoracic spine disability, and that VA has erred in failing 
to obtain the records of that treatment.  The service medical 
records show that he was hospitalized for a few days in 1961 
for a tonsillectomy, and for approximately one week at the 
Naval Hospital at Camp Pendleton in October 1964 for the 
treatment of acute enteritis.  The summary of that 
hospitalization indicates that it was his first admission to 
that facility.  The RO asked the National Personnel Records 
Center (NPRC) to locate any clinical records from Camp 
Pendleton for 1963, but none were located.

There is no further evidence regarding a thoracic spine 
disability until 1975.  In a March 1986 report Robert T. 
Braman, M.D., referenced the veteran's treatment records from 
a previous physician as showing that that physician found a 
collapsed vertebra at T11 in 1975.  There is no further 
medical evidence regarding the thoracic spine disability 
until November 1984.

The medical records show that the veteran was involved in a 
motor vehicle accident on November [redacted], 1984, when he incurred 
an injury to the thoracic spine.  In terms of his medical 
history, he reported having had back problems as a child that 
were attributed to tuberculosis of the T9-T12 vertebrae 
causing fusion and a gibbus formation.  He had, however, 
functioned well until 1977, when he incurred an on-the-job 
injury to the low back.  He was again able to function well 
following that accident, until the November 1984 motor 
vehicle accident occurred.  An X-ray study in November 1984 
revealed complete merger of the bodies of T11 and T12 into a 
conglomerate mass that had formed a severe gibbus.  In 
reviewing the X-rays the physician found that only a 
minuscule wedge-shaped portion of the T11 vertebra was 
present, which was described as a congenital hemivertebra.  
The physician found that the diagnosis of tuberculosis 
40 years before would be consistent with a diagnosis of 
tuberculodiscitis in more modern terminology.  The physician 
also found that the veteran had suffered a severe sprain of 
the interspinous ligaments and posterior elements of the 
dorsal spine, which was treated conservatively.  

An X-ray in March 1985 revealed what was described as an 
apparent developmental anomaly of a hemivertebra at the T11 
level.  When examined in March 1985 the veteran reported that 
he had had problems with his low back in 1968, when he was 
aboard ship and tripped.  In describing that injury he 
reported that he had injured his left leg and subsequently 
developed low back pain.  He denied having any dorsal pain at 
that time, which is consistent with the information in his 
service medical records.  He did not recall having had any 
back pain prior to the injury in 1968, nor did he remember 
having had symptoms consistent with tuberculosis.  The low 
back pain improved after the injury in 1968, but he again 
injured his back by falling downstairs in 1975.  He reported 
having had intermittent low back aches since 1975.  He denied 
having any significant pain in the thoracic spinal area prior 
to the injury in November 1984.  That examination resulted in 
a diagnosis of a possible compression fracture of T11 with a 
pre-existing bony abnormality possibly secondary to Pott's 
disease.  Following additional diagnostic procedures, the 
veteran was discharged from the hospital in March 1985 with a 
diagnosis of congenital anomaly at T11, status post trauma 
from auto accident with foraminal encroachment and spinal 
stenosis of the lower thoracic area.

In an April 1985 report the veteran's orthopedic surgeon 
noted that prior to the November 1984 motor vehicle accident 
he had had two prior occurrences of low back pain, which had 
resolved.  The surgeon provided the opinion that the 
veteran's back pain was then due to a combination of the 
congenital kyphotic deformity exacerbated by the motor 
vehicle accident.

The veteran's symptoms failed to abate, and further testing 
revealed that the spinal deformity was causing spinal 
stenosis.  He underwent a laminectomy with fusion of the T10-
T12 vertebrae in June 1985 to relieve the spinal compression.  
The pre- and post-operative diagnosis was T11 posterior 
congenital hemivertebra with spinal canal impingement and 
kyphosis and chronic pain, with symptoms of clonus medullaris 
compression.  The surgical report indicates that the veteran, 
with a history of a congenital hemivertebra in the lower 
thoracic area with gibbus formation, was relatively 
asymptomatic until the November 1984 motor vehicle accident.

When claiming entitlement to disability benefits from the 
Social Security Administration in September 1985, the veteran 
described his disability as a back injury with congenital 
kyphosis with an onset date in November 1984.  He was awarded 
SSA disability benefits in March 1986 with an onset date of 
November 15, 1984.

The medical evidence clearly shows that the thoracic spine 
disability is due to a congenital deformity, which was 
aggravated by the motor vehicle accident in November 1984.  
Although the veteran reported having had a period of low back 
pain while in service, which later resolved, the medical 
evidence indicates that his current thoracic spine complaints 
are related to the congenital abnormality and the motor 
vehicle accident, not the coccygodynia treated during 
service.  None of the medical evidence indicates that the 
thoracic spine disability is related to any incident of 
service.  Service connection for congenital or developmental 
abnormalities is precluded as a matter of law.  See Terry v. 
Principi, 340 F.3d 1378, 1384 (Fed. Cir. 2003); 38 C.F.R. 
§ 3.303(c) (2005).  The Board finds, therefore, that the 
preponderance of the evidence is against the claim of 
entitlement to service connection for a thoracic spine 
disorder.
Development of the Claim

Regarding VA's duty to inform the veteran of the evidence 
needed to substantiate his claim, the RO notified him of the 
information and evidence needed to establish entitlement to 
service connection in July 2003.  The RO also informed him of 
the information and evidence that he was required to submit, 
including any evidence in his possession, and the evidence 
that the RO would obtain on his behalf.  The Board finds, 
therefore, that VA has fulfilled its duty to inform the 
veteran of the evidence he was responsible for submitting, 
and what evidence VA would obtain in order to substantiate 
his claim.  Although the notice was sent following the 
decision on appeal, the delay in issuing the notice was not 
prejudicial to the veteran because the RO re-adjudicated the 
claim, based on all the evidence of record, after the notice 
were sent.  Because service connection has been denied, any 
question as to the appropriate disability rating or effective 
date is moot, and there can be no failure-to-notify prejudice 
to the veteran.  See Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506 (U.S. Vet. App. Mar. 3, 2006).

The veteran's representative has asserted that the notice 
informing the veteran of the evidence needed to substantiate 
his claim was not sufficient because it did not inform the 
veteran of the specific evidence needed in this case to 
result in a grant of service connection.  The Court has 
addressed this issue and found, however, that the information 
included in the notice is sufficient to satisfy the 
requirements of the statute.  See Paralyzed Veterans of 
America, et. al., v. Secretary of Veterans Affairs, 345 F.3d 
1334 (Fed. Cir. 2003).  The representative's arguments are, 
therefore, without merit.

Regarding the duty to assist the veteran in obtaining 
evidence in support of his claims, the RO has obtained his 
service medical records, and the available private treatment 
records he identified.  In an April 1997 letter the Detroit 
Receiving Hospital responded to the RO's request for medical 
records by indicating that the requested records were no 
longer available except by court order or subpoena.

In the July 2005 joint motion for remand, the parties found 
that because the RO had informed the veteran in the rating 
decision, statement of the case, and a supplemental statement 
of the case that the records could not be obtained without a 
subpoena, and that the RO could not issue a subpoena, VA had 
failed to properly assist the veteran.  The parties asserted 
that the Board had erred in its August 2004 decision by 
concluding that VA had fulfilled the duty to assist by 
requesting medical records from the Detroit General Hospital 
via subpoena, when in fact the RO had not.  The parties also 
found that remand was required for the Board to address its 
misstatement that the RO had subpoenaed the records, and to 
address the issue of how the records might be obtained.

The Board's specific finding on that issue in the August 2004 
decision is as follows:

The veteran has identified numerous sources of 
claimed medical evidence, and the VA has endeavored 
to obtain all requested evidence, and has even 
(unsuccessfully) subpoenaed medical records 
requested by the veteran.  The Board finds that all 
relevant evidence has been obtained, to the extent 
possible, with regard to the veteran's claims for 
service connection . . . .

The Board did not indicate that the RO had subpoenaed the 
records; the Board stated that VA had subpoenaed the records.  
Documents in the claims file show that the Board issued a 
subpoena duces tecum to the Detroit Receiving Hospital, with 
a response due by July 1, 2004.  In a June 2004 letter the 
Director of Health Information Management of that facility 
stated that "after much investigation into very old 
microfiche, I was unable to locate a medical record number 
for [the veteran].  Thus, a record was not located to satisfy 
the subpoena."  The Board correctly concluded in August 
2004, therefore, that all reasonable efforts had been made to 
obtain the relevant evidence.

At the time the subpoena was issued, the veteran was 
represented by the American Legion.  In his appearance before 
the Court, he was represented by a private attorney, and it 
was the private attorney who initiated the joint motion for 
remand for failure to secure the records by subpoena.  
Because the subpoena duces tecum did not result in the 
receipt of additional evidence, the case was not remanded to 
the RO for the issuance of a supplemental statement of the 
case.  The veteran was notified in March 2004, however, that 
a subpoena was being issued, and his representative at that 
time (the American Legion) received a copy of that notice.  
Although neither the veteran or the American Legion was 
apparently notified of the negative response in June 2004, 
the veteran was provided a copy of his claims file, 
presumably including the June 2004 response, in August 2004.  
His attorney-representative was provided a copy of the claims 
file in January 2005.  The American Legion reviewed the 
claims file in November 2005, which included the June 2004 
letter, and did not raise any issue regarding the subpoena 
duces tecum.  The veteran and both representatives have been 
informed, therefore, of the unavailability of the records 
from the Detroit Receiving Hospital.  For that reason remand 
of the case for the issuance of a supplemental statement of 
the case would fulfill no useful purpose.

The RO has not provided the veteran a VA medical examination, 
or obtained a medical opinion regarding the claimed nexus 
between his thoracic spine disability and an in-service 
injury.  The Court has held, however, that VA is not required 
to provide a medical examination or obtain a medical opinion 
if the record does not already contain evidence of an in-
service event, injury, or disease.  That development is not 
required because "a medical examination conducted in 
connection with claim development could not aid in 
substantiating a claim when the record does not already 
contain evidence of an in-service event, injury, or 
disease."  See Duenas v. Principi, 18 Vet. App. 512, 517 
(2004).  

The veteran's service medical records are silent for any 
complaints or clinical findings attributed to a thoracic 
spine injury.  For this reason the Board finds that a medical 
opinion is not required in this case because no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  Duenas, 18 Vet. App. at 517.  He 
has not indicated the existence of any other evidence that is 
relevant to his appeal, and the Board concludes that all 
relevant data has been obtained for determining the merits of 
his claim.  



ORDER

The claim of entitlement to service connection for a cervical 
spine disorder is denied.

The claim of entitlement to service connection for a thoracic 
spine disorder is denied.




____________________________________________
J. E. Day
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


